                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                COLUMBIA DIVISION

 RAYMOND “KING BELAL”                               )
 WATISON,                                           )
                                                    )
           Plaintiff,                               )
                                                    )
 v.                                                 )   NO. 1:20-cv-00050
                                                    )
 F/N/U SARRATT, et al.,                             )   JUDGE CAMPBELL
                                                    )   MAGISTRATE JUDGE HOLMES
           Defendants.                              )


                                MEMORANDUM AND ORDER

       Plaintiff Raymond “King Belal” Watison, an inmate of the South Central Correctional

Facility (SCCF) in Clifton, Tennessee, has filed a pro se Complaint under 42 U.S.C. § 1983 (Doc.

No. 1) and an application for leave to proceed in forma pauperis (IFP). (Doc. No. 2.)

       The case is before the Court for ruling on the IFP application and for initial review pursuant

to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C.

§ 1997e.

                             I. APPLICATION TO PROCEED IFP

       Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may apply for

permission to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because

it is apparent from Plaintiff’s IFP application that he lacks the funds to pay the entire filing fee in

advance, that application (Doc. No. 2) is GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350

civil filing fee. The warden of the facility in which Plaintiff is currently housed, as custodian of

Plaintiff’s trust account, is DIRECTED to submit to the Clerk of Court, as an initial payment, the




      Case 1:20-cv-00050 Document 4 Filed 11/17/20 Page 1 of 5 PageID #: 20
greater of: (a) 20% of the average monthly deposits to Plaintiff’s credit at the jail; or (b) 20% of

the average monthly balance to Plaintiff’s credit for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the custodian shall submit 20% of

Plaintiff’s preceding monthly income (or income credited to Plaintiff for the preceding month),

but only when the balance in his account exceeds $10. Id. § 1915(b)(2). Payments shall continue

until the $350.00 filing fee has been paid in full to the Clerk of Court. Id. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the warden of the facility where

Plaintiff is housed to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to the

payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this Order follows Plaintiff to his new place of confinement,

for continued compliance with the Order. All payments made pursuant to this Order must be

submitted to the Clerk of Court for the United States District Court for the Middle District of

Tennessee, 801 Broadway, Nashville, TN 37203.

                                       II. INITIAL REVIEW

       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss any IFP complaint that is

facially frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. Similarly, Section 1915A

provides that the Court shall conduct an initial review of any prisoner complaint against a

governmental entity, officer, or employee, and shall dismiss the complaint or any portion thereof

if the defects listed in Section 1915(e)(2)(B) are identified. Under both statutes, this initial review

of whether the complaint states a claim upon which relief may be granted asks whether it contains

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face,”

such that it would survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Hill



                                                   2

      Case 1:20-cv-00050 Document 4 Filed 11/17/20 Page 2 of 5 PageID #: 21
v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Applying this standard, the Court must view the complaint in the light most

favorable to Plaintiff and, again, must take all well-pleaded factual allegations as true. Tackett v.

M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551

F.3d 461, 466 (6th Cir. 2009) (citations omitted)). Furthermore, pro se pleadings must be liberally

construed and “held to less stringent standards than formal pleadings drafted by lawyers.” Erickson

v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). However,

pro se litigants are not exempt from the requirements of the Federal Rules of Civil Procedure,

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989), nor can the Court “create a claim which [a

plaintiff] has not spelled out in his pleading.” Brown v. Matauszak, 415 F. App’x 608, 613 (6th

Cir. 2011) (quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)).

       A preliminary examination reveals that the Complaint as currently constituted cannot

properly be screened under the above standards, because it “runs afoul of the [Federal Rules of

Civil Procedure] governing the joinder of claims and parties in a single lawsuit.” King v.

Chambers, No. 3:20-cv-00379, 2020 WL 2404672, at *2 (M.D. Tenn. May 12, 2020). The Federal

Rules permit the joinder of all claims against a single opposing party, and they permit the joinder

of all defendants alleged to be liable for “the same transaction, occurrence, or series of transactions

or occurrences” where “any question of law or fact common to all defendants will arise in the

action.” Fed. R. Civ. P. 18(a) and 20(a)(2). But they do not permit the conglomeration of unrelated

claims against unrelated defendants in a single lawsuit. See Proctor v. Applegate, 661 F. Supp. 2d



                                                  3

      Case 1:20-cv-00050 Document 4 Filed 11/17/20 Page 3 of 5 PageID #: 22
743, 780 (E.D. Mich. 2009) (“[P]laintiffs, especially prisoners, do not have free reign to join

multiple claims and defendants in any manner they choose. . . . And, Rule 20 does not authorize a

plaintiff to ‘incorporate into an existing action a different action against different parties and

presenting entirely different factual and legal issues.’”) (quoting Trail Realty Inc. v. Beckett, 462

F.2d 396, 399–400 (10th Cir. 1972)); Tolbert v. Tennessee, No. 2:17-cv-2137-STA-egb, 2017 WL

4324541, at *2 (W.D. Tenn. Sept. 28, 2017) (collecting circuit cases and explaining that the

“impulse toward entertaining the broadest scope of action” does not “provide a plaintiff a free

license to join multiple defendants into a single lawsuit where the claims against the defendants

are unrelated”).

       Plaintiff sues 14 correctional officers at SCCF in addition to one nurse and one case

manager, seeking damages based on the following claims: (1) deprivation of personal property;

(2) retaliation in violation of the First Amendment; (3) cruel and unusual punishment related to

conditions of confinement; (4) deliberate indifference to serious medical needs; and (5) deliberate

indifference to inmate safety. Each of these five counts names different defendants as wrongdoers:

Defendant Sarratt is named in Count 1; Defendant Dickey in Count 2; Defendants Carroll and

Beckwit in Count 3; Defendants Reeves, Winston, Wardlow, and Mack in Count 4; and Defendants

Williams, Ackerman, Ray, King, Brit, Justin, Ratcliff, and Avilia in Count 5. This scattershot style

of pleading is typically rejected by courts due to misjoinder of claims and parties. See Tolbert,

2017 WL 4324541, at *3 (quoting Harris v. Gerth, No. 08-CV-12374, 2009 WL 368011, at *1

(E.D. Mich. Feb. 11, 2009)); Staples v. Stone, No. 16-cv-12367, 2017 WL 76891, at *3 (quoting

Proctor, 661 F. Supp. 2d at 778) (explaining that, under the Federal Rules, a Plaintiff must assert

“at least one claim to relief against each [defendant] that arises out of the same transaction or

occurrence and presents questions of law or fact common to all”). Put simply, “[u]nrelated claims



                                                 4

     Case 1:20-cv-00050 Document 4 Filed 11/17/20 Page 4 of 5 PageID #: 23
against different defendants belong in different suits.” George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007). The Complaint here, which in its present form presents unrelated claims against

different defendants, cannot be entertained without flouting the federal joinder rules and

impermissibly complicating the litigation of this case.

        Accordingly, Plaintiff MUST file an amended complaint within 30 DAYS of the date of

this Order, in which he does not join unrelated claims against unrelated parties. In other words,

Plaintiff can assert any claims he has against a single defendant but no other claims, or he can

assert all the claims he has against multiple defendants that arise from the same incident or series

of related incidents but no other claims. See King, 2020 WL 2404672, at *3. If Plaintiff wishes to

pursue other claims or defendants outside that limited scope of his amended complaint, he must

do so by filing separate lawsuits. In effect, “if Plaintiff wants to litigate all the claims raised in the

current Complaint, he must file multiple separate lawsuits to do so.” Id.

        The Clerk is DIRECTED to mail Plaintiff a blank Section 1983 complaint form, which he

may use in drafting his amended complaint. Plaintiff MUST include the docket number for this

case – No. 1:20-cv-00050 – on his amended complaint.

        Plaintiff is warned that failure to comply with this Order within the time provided, or to

timely request additional time to do so, may result in action by the Court, including potential

dropping of parties, severing of claims, or dismissal of this action for failure to prosecute and

failure to comply with the Court’s order. Plaintiff is also warned that he must keep the Clerk’s

Office informed of his current address at all times.

        It is so ORDERED.


                                                ____________________________________
                                                WILLIAM L. CAMPBELL, JR.
                                                UNITED STATES DISTRICT JUDGE

                                                    5

      Case 1:20-cv-00050 Document 4 Filed 11/17/20 Page 5 of 5 PageID #: 24
